Citation Nr: 9906017	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  91-50 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increase (compensable) evaluation for 
service-connected residuals of a right knee injury.

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for service-connected residuals of a right 
ankle fracture.


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1991 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.

This case was previously before the Board in February 1992, 
at which time it was remanded for further development.


REMAND

The veteran contends that his service-connected residuals of 
a right knee injury and service-connected residuals of a 
right ankle disability are more disabling than the current 
noncompensable evaluation and 10 percent evaluation, 
respectively, reflect and thereby warrant increased ratings.

The RO obtained VA hospitalization and outpatient treatment 
records from February 1988 to September 1998.  In July 1991, 
the veteran complained of right ankle pain present for 
several years.  The examiner's impression was degenerative 
joint disease of the ankle.  At the same time, the veteran 
complained of right knee crepitus and pain.  The examiner 
noted small spurs from patella to the tibia consistent with 
degenerative disease in the right knee.  The examiner noted 
that consideration of possible right knee arthroscopy was 
warranted.  In March 1997, the veteran underwent bilateral 
knee arthroscopy, partial lateral meniscectomy, and 
debridement of condyle lesions.  The veteran's most recent 
outpatient treatment record from September 1998, reflects 
that the veteran walked in the hallway with a limp.

The veteran underwent VA examination in February 1998.  The 
examiner noted that the claims file was available for review.  
The examiner deferred any diagnoses to the orthopedic 
examiner.

In September 1998, the veteran was afforded a VA joints 
examination.  The examiner reviewed the claims file and noted 
the veteran's history of right knee and right ankle 
complaints.
The examiner noted that the veteran walked without a limp but 
complained of pain in the right ankle on toe walking.  The 
veteran's passive range of motion of the right knee was zero 
to 130 degrees and for his right ankle was 32/15 ankle 
plantar flexion/dorsiflexion, and 10/30 ankle 
eversion/inversion.  X-ray reports revealed a normal right 
knee and changes consistent with trauma in the right ankle.  
The right ankle also, exhibited mild/moderate osteoarthritis.  
The examiner's diagnoses include status-post-bilateral 
arthroscopic partial meniscectomies and chordal debridements.  
The examiner noted that the knee examination was otherwise 
normal.  The examiner commented that the veteran's right knee 
disability was not presently disabling.  The examiner also 
diagnosed arthritic changes, bilateral ankles secondary to 
previous trauma.  He noted no restriction of mobility.

In a November 1998 Supplemental Statement of the Case (SSOC), 
the RO granted an increased evaluation to 10 percent 
disabling for the veteran's service-connected right ankle 
disability.  The Board notes that the highest evaluation that 
the veteran may receive under Diagnostic Code 5271 of the 
VA's Rating Schedule, 38 C.F.R. § 4.114, is 20 percent.  
Although the veteran's disability was increased to 10 percent 
by the RO, pursuant to AB v. Brown, 6 Vet. App. 35 (1993), 
the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus consider all 
potentially applicable disability ratings. 

Regarding the veteran's claim for an increased evaluation for 
his service-connected right knee disability, the Board notes 
that it must consider whether a separate rating is warranted 
for arthritis of the right knee pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1998); Esteban v. 
Brown, 6 Vet. App. 259 (1994); and VAOPGCPREC 23-97 (O.G.C. 
23-97).  The Court has held that 38 C.F.R. §§ 4.40, 4.45, 
4.59 apply when a Diagnostic Code is predicated on loss of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
Arnesen v. Brown, 8 Vet. App. 432, 440 (1995); DeLuca v. 
Brown, 8 Vet. App. 202, 205- 208 (1995).  Therefore, it is 
noted that, if a separate rating is deemed warranted for 
arthritis of the right knee and if the arthritis is then 
rated under a Diagnostic Code predicated on loss of range of 
motion, the Board must consider functional loss due to pain 
or weakness, fatigability, incoordination, and pain on 
movement pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Further, the Board is of the opinion that the case should be 
remanded for reexamination, if deemed appropriate, and 
readjudicated with consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257; 
DeLuca; Esteban. 

A review of the record shows that the veteran's service-
connected residuals of a right knee injury have been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257. Additionally, 
the record includes diagnoses of degenerative disease of the 
right knee and status-post-bilateral arthroscopic partial 
meniscectomies and chordal debridements.  However, the 
September 1998 VA examiner noted that the veteran's right 
knee examination was essentially normal. 

The VA General Counsel has stated that, when a knee disorder 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based 
on subluxation or instability and there is also limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 23-97; 
38 C.F.R. § 4.14.  Therefore, it appears that a separate 
evaluation may be warranted for arthritis of the right knee 
and this matter is referred to the RO for its consideration.

The veteran has consistently complained of right knee pain 
and limitation of motion.  The United States Court of 
Veterans Appeals (Court) has held that, when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Traumatic arthritis is rated as degenerative arthritis which 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  
Therefore, the rating criteria for arthritis are based solely 
upon limitation of motion and 38 C.F.R. §§ 4.40, 4.45, 4.59 
must be considered if a separate evaluation for arthritis of 
the right knee is granted.
Additionally, the veteran's right ankle disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 
10 percent evaluation is warranted for moderate limitation of 
ankle motion and a 20 percent evaluation is warranted for 
marked limitation of motion.

The complaints exhibited by the veteran regarding pain in his 
right ankle disability are similar to those addressed in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995).   As stated 
above, in DeLuca, the United States Court of Veterans Appeals 
(Court) held that when adjudicating an issue such as 
entitlement to an increased rating for an ankle disability, 
VA should consider the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  It is essential that the examinations 
on which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40. 

The September 1998 VA examination report shows that the 
veteran has some limitation of motion of his right ankle.  
However, the Board notes that the September 1998 VA 
examination report, did not address the extent, if any, of 
any fatigue, weakness, functional impairment, or impaired 
coordination attributable to the right ankle disability.  
Accordingly, as the record includes no current VA examination 
report which adequately address functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement, 
the Board finds that an additional VA orthopedic examination 
is warranted to determine the current nature and severity of 
the veteran's residuals of a right ankle fracture and any 
associated functional loss due to pain or fatigue, weakness, 
or impaired coordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1. The veteran should be provided an 
opportunity to identify or submit any 
additional medical records that are 
potentially probative of the severity or 
nature of his service-connected residuals 
of a right knee injury and residuals of a 
right ankle fracture. After obtaining 
appropriate authorization, the RO should 
attempt to obtain all records from the 
sources indicated that have not already 
been acquired.  Any records obtained 
should be associated with the claims 
file.

2. The veteran should be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected 
residuals of a right knee injury.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report. Right knee x-rays and 
any other indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
specifically report whether there is 
arthritis of the right knee and the 
active and passive range of motion of the 
right knee. The examiner should also 
state whether there is recurrent 
subluxation or lateral instability of the 
right knee and, if so, the severity of 
any such findings.

The examiner should comment on the 
functional limitations, if any, caused by 
any right knee arthritis in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59, noting whether the 
arthritis of the right knee causes 
weakened movement, excess fatigability, 
or incoordination.  Also, if the veteran 
is found to have loss of right knee 
motion, the examiner should specifically 
report the degree of any additional range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on movement, and 
comment on how and to what extent these 
manifestations affect the veteran.  If 
the severity of these manifestations can 
not be quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right knee joint; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right knee disability; 
the presence or absence of any changes in 
the condition of the skin indicative of 
disuse due to the service-connected 
disability; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
arthritis of the right knee. The examiner 
should provide an opinion as to whether 
the veteran's subjective complaints are 
in proportion to and consistent with the 
objective examination findings and any 
diagnostic testing.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report which addresses the 
aforementioned, should be provided and 
associated with the claims folder.

3.  The veteran should then be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected 
residuals of a right ankle fracture. The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report. Right ankle x-rays 
and any other indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
specifically report whether there active 
and passive range of motion of the right 
knee.  The examiner should comment on the 
functional limitations, if any, caused by 
any right ankle disability in light of 
the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, noting whether the 
right ankle disability causes weakened 
movement, excess fatigability, or 
incoordination.  Also, if the veteran is 
found to have loss of right ankle motion, 
the examiner should specifically report 
the degree of any additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations 
affect the veteran.  If the severity of 
these manifestations can not be 
quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right ankle joint; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right ankle disability; 
the presence or absence of any changes in 
the condition of the skin indicative of 
disuse due to the service-connected 
disability; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain.  The examiner 
should provide an opinion as to whether 
the veteran's subjective complaints are 
in proportion to and consistent with the 
objective examination findings and any 
diagnostic testing.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report which addresses the 
aforementioned, should be provided and 
associated with the claims folder.

4. The RO should then review the record.  
If the examination reports are not 
responsive to the Board's instructions, 
they must be returned to the examiners as 
inadequate.

5. The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include DeLuca; Esteban; 
VAOPGCPREC 23-97; 38 C.F.R. §§ 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, and 
5271. The RO must specifically determine 
whether a separate evaluation is 
warranted for arthritis of the right 
knee.  If the veteran's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case, which includes all pertinent 
law and regulations and a full discussion 
of action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






